El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Generoso Rodríguez y Gerardo Quiñones fueron acusa-dos del delito de adulteración de leche, imputándoseles que:
“. ... el 16 de junio de 1925 y en la Sección Norte del barrio de Santurce que forma parte del Distrito Judicial de San Juan, vo-luntaria y maliciosamente tenían y ofrecían en venta como pura leche de vaca adulterada artificialmente con agua.”
Celebrado el juicio y dictada sentencia condenatoria contra ambos, interpusieron este recurso de apelación alegando como primer fundamento para él que la corte inferior co-metió error al no desestimar la acusación por no estar ju-rada y suscrita por el fiscal ante el secretario de la corte, el día que fue presentada y leída a los acusados.
Parece que la acusación en este caso no estaba jurada y suscrita por el fiscal pues habiendo solicitado los acusados que por ese motivo fuese desestimada la acusación, la corte *425Inferior concedió permiso al fiscal para enmendar y subsa-nar el defecto de falta de juramento, y fue jurada por el fiscal ante el secretario interino de la corte.
El haber permitido la corte inferior que el fiscal jurase la acusación, corrigiendo así el defecto de forma de que adolecía, no constituye error alguno.
El segundo motivo del recurso es porque el fiscal juró la acusación ante el secretario interino de la corte.
Habiendo renunciado su cargo el secretario de dicha ■corte, el Procurador General autorizó al sub-secretario-in-térprete de ella para que actuase como secretario interino de la misma. La Ley No. 13 de 9 de marzo de 1910 en su artículo segundo faculta a los secretarios de las cortes de distrito para tomar juramentos y como el sub-secretario de la corte inferior fue autorizado por el Procurador General para que actuase como secretario interino, podía como tal tomar juramentos.
También alegan los apelantes que ese nombramiento •es nulo porque no fue hecho por el Gobernador como requiere la ley, pero como contestación a esto nos bastará ■decir que no se hizo nombramiento alguno para el cargo de secretario sino que se autorizó al sub-secretario para que actuase como secretario interino, sin cubrir la vacante. La corte no podía quedar sin secretario mientras fuera nombrada otra persona para ese cargo y por eso fue autorizado el sub-secretario para actuar como secretario.
El tercer y cuarto error se refieren a que la acusación. no especifica el sitio donde se cometió el delito y al dictar sentencia careciendo la corte de jurisdicción.
La acusación dice que el delito se cometió en la sección norte del barrio de Santurce, que forma parte del Distrito Judicial de San Juan, Distrito Primero, y esto era bastante para dar jurisdicción a dicha corte, que entonces estaba dividida en dos secciones, norte y sur, separadas por una línea divisoria que partiendo del Palacio de Santa Catalina *426iba a terminar en el puente de Martín Peña. Además, enando el juicio fue celebrado se habían refundido ambas secciones en una corte de distrito con la misma jurisdicción que tenía el Primer y Segundo Distrito de dicha corte.
El quinto y último motivo de .error se refiere a la. insuficiencia de la prueba para sostener la sentencia condenatoria.
Según la prueba del fiscal el día a que se refiere la de-nuncia el acusado Generoso Rodríguez tenía y vendía leche de vaca en el puesto de leche para el cual Gerardo Quiñones había obtenido una licencia para vender leche, resultando que esa leche estaba adulterada con agua. La prueba de los acusados tendía a demostrar que poco antes de llegar el inspector de sanidad al puesto de leche se había recibido' en él una leche que Generoso Rodríguez no quiso vender porque estaba mala y que de ésta fué que tomó la muestra el inspector, esperando varios compradores que allí habían cerca de una hora hasta que llegó al puesto otra leche. El conflicto de esa evidencia lo resolvió la corte inferior en contra de los acusados sin que por el examen que hemos hecho de la evidencia creamos que cometió error.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no intervino.